Citation Nr: 1635164	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-31 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to December 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In November 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a right knee condition.  He essentially contends that he incurred such condition as a result of an in-service injury.  In November 2014, the Board remanded this claim, in pertinent part, "so that the Veteran may undergo a thorough knee examination to identify any presently existing diagnosis of a right knee condition and to determine whether any such diagnosis is at least as likely as not related to his military service."  

The Veteran underwent the requested examination in January 2015.  That same day, he submitted a personal statement in which he called into question the adequacy of the examination.  The Veteran noted, for example, that the VA examiner did not give him an x-ray or an MRI.  The Board notes that the record does not reflect that the Veteran has undergone a right knee x-ray more recently than December 2011.  Even though the January 2015 VA examination report notes that imaging studies of the knee have been performed and that the results are available, it is clear that imaging studies were not performed in connection with the January 2015 examination.  Because the most recent x-rays of record are now almost five years old, and because the key question in this case is whether the Veteran's right knee symptoms have progressed to a diagnosable right knee condition (to include retropatellar pain syndrome), the Board finds it necessary to remand this claim once again so that x-rays may be performed on the Veteran's right knee.  

In addition, the Board notes that the Veteran served in the Southwest Asia Theater of Operations during the Gulf War.  Compensation may be paid to any Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Joint pain is included on the list of signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness.  See 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b)(5).

In light of the Veteran's Gulf War service and the fact that, at the time of this remand, the Board has not been diagnosed with a right knee disability, the Board finds it appropriate to request an opinion with respect to whether the Veteran's joint pain is a manifestation of an undiagnosed illness or a chronic multi-symptom illness.

While this case is on remand, the AOJ should obtain any outstanding copies of the Veteran's VA medical records and associate these records with the claims file.



Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records and associate these records with the claims file.

2.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his right knee complaints.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  The Veteran's right knee must be x-rayed, and any additional diagnostic testing deemed appropriate should be accomplished.  All findings should be reported in detail.  Following completion of the above, the examiner should respond to the following:

(a)  The examiner should determine if there is objective evidence of any pertinent signs and symptoms associated with the Veteran's right knee, to include his reports of pain.  

(b)  The examiner should opine as to whether or not such signs and symptoms can be attributed to a known clinical diagnosis.  

(c)  If the signs and symptoms can be verified and can be attributed to a known clinical diagnosis, the examiner should identify each such known clinical diagnosis and should offer an opinion for each diagnosis as to whether it is at least as likely as not (a 50 percent probability or higher) related to the Veteran's military service. 

(d)  If the examiner finds that there is no evidence of any claimed right knee symptomatology, the examiner should so state. 

(e)  If the examiner finds that there is objective evidence of claimed signs and symptoms related to the Veteran's right knee which cannot by history, physical examination, and laboratory tests be attributed to a known diagnosis, the examiner should so state. 

A complete rationale for any opinion is required.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




